DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum means and connected hose of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: Line 3 recites “preferably”, it is unclear if the limitation following is actually required by the claim. 
Regarding claim 4: Line 5 recites “preferably” and “more preferably”, it is unclear if the limitation following is actually required by the claim. 
Regarding claim 5: Line 3 recites “preferably”, it is unclear if the limitation following is actually required by the claim.
Regarding claim 9: Line 4 recites “preferably”, it is unclear if the limitation following is actually required by the claim.
Regarding claim 10: Line 2 recites “such as”, it is unclear if the limitation following is actually required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (“Major”; US 5,150,975), in view of Koppel (DE 20 2008 002 849 U1). 
Regarding claim 1: Major discloses a rotating shaft (8) transmitting rotational movement, a bearing assembly being grease lubricated (via 14), the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 

wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4), and 
wherein the suction provider, during rotation of the rotating shaft, creates a pressure which is lower than atmospheric pressure, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, which aids in distributing the grease in the ball bearing (column 2, lines 16-18).
Major does not explicitly disclose a wind turbine generator comprising an electric generator with an electric generator bearing assembly.
However, Koppel discloses a wind turbine generator comprising an electric generator with an electric generator bearing assembly (52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be a wind turbine generator bearing assembly, as disclosed by Koppel, in order to allow for additional applications. 
Regarding claim 2: Major discloses the shape of the at least one grease reservoir is designed to have a width, which is narrowing towards the grease inlet, so as to give, at least part of, the grease reservoir a substantially tapering shape (the bottom of 12 in Fig. 4 appears to slightly narrow towards 37).

Regarding claim 3: Major discloses at least part of, the grease reservoir has a curved shape towards the grease inlet, preferably the curved shape being substantially aligned with a curvature of an inner race in the ball bearing (as the reservoir follows the curve of the inner race and its inner diameter).
Regarding claim 4: Major discloses the suction provider is configured to aid in distributing the grease in the ball bearing, so as to ensure that a temperature difference between an inner race of the ball bearing and an outer race of the ball bearing is less (as this is the purpose of lubrication), but does not explicitly disclose less than approximately 20 C, preferably less than approximately 10 C, or more preferably less than approximately 5 C, upon rotation of the rotating shaft.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the temperature loss to be within the range in order to ensure the shaft does not overheat.  
Regarding claim 5: Major discloses wherein the suction provider, upon rotation of the rotating shaft, creates a pressure (column 2, lines 16-18), but does not explicitly disclose the pressure approximately 0.03 - 0.3 bar, preferably 0.05 - 0.2 bar, lower than atmospheric pressure.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6: Major discloses the suction provider by the lower pressure aids in distributing grease evenly in an inner race of the ball bearing, so as to prevent grease from building up at one or more points in the inner race (as the suction provider keeps the grease moving).
Regarding claim 7: Major discloses wherein the suction provider is a rotating disc, the rotating disc (21, Fig. 1-3) forming a grease escape valve by having a narrow gap with an opposing part of the fixed portion of the ball bearing (between 22 and the bearing 16), and wherein the rotating disc, upon rotation of the rotating shaft, provides the pressure which is lower than atmospheric pressure (as this is its purpose).
Regarding claim 8: Major discloses the narrow gap has an angle of inclination into the ball bearing (at end 23, Fig. 2), relative to a longitudinal direction of the rotating shaft, being between orthogonal and parallel (as shown in Fig. 2).
Regarding claim 9: Major discloses the angle of inclination of the narrow gap with respect to a direction orthogonal to the longitudinal direction of the rotating shaft (as shown in Fig. 2), but does not explicitly disclose the angle is approximately 5-30 degrees, preferably approximately 10-25 degrees.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10: Major discloses the rotating disc has a plurality of guides (23), such as indentations and/or protrusions, on a front side arranged to face the ball bearing, said guides extending in a radial direction of the rotating disc, so as to aid in distributing grease in the ball bearing upon rotation of the rotating shaft (as shown in Fig. 2, 23 flares, or protrudes towards the ball bearing 16).
Regarding claim 11: Major discloses the narrow gap, defined by the rotating disc and the opposing part of said fixed portion, has a length which is substantially equal to, or larger than, half the diameter of the balls in the bearing (as shown in Fig. 2, “approximately”).
Regarding claim 12: Major discloses the suction provider is a pump, said pump being arranged to create a suction of grease during rotation of the rotating shaft (as P is referred to as “Pumper”).
Regarding claim 13: Major discloses the suction provider comprises vacuum means (P) and a connected hose (35a, 35a’) arranged to create a suction of grease through the ball bearing.
Regarding claim 14: Major discloses a rotating shaft transmitting rotational movement, a bearing assembly being grease lubricated, the bearing assembly comprising: 

a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 
the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4), and 
wherein the suction provider, during rotation of the rotating shaft, creates a pressure which is lower than atmospheric pressure, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, which aids in distributing the grease in the ball bearing (column 2, lines 16-18).
Major does not explicitly disclose an electric machine bearing assembly.
However, Koppel discloses an electric machine bearing assembly (52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major 
Regarding claim 15: Major discloses a method of providing grease lubrication of a bearing assembly, the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 
the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4);
 and wherein the method comprises:
rotating the rotating shaft, and creating a pressure which is lower than atmospheric pressure using the suction provider, so as to create a suction of 
Major does not explicitly disclose an electric machine bearing assembly.
However, Koppel discloses an electric machine bearing assembly (52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be an electric machine bearing assembly, as disclosed by Koppel, in order to allow for additional applications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEAN GUGGER/           Primary Examiner, Art Unit 2832